internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no date tam-158073-01 cc psi b4 sb_se area director area taxpayer’s name taxpayer’s identification no years involved legend husband wife trust trustee successor co-trustees corporate trustee contingent successor trustee date date date date dollar_figurex dollar_figurey dollar_figurez issue what is the amount includible in wife’s gross_estate under sec_2044 of the internal_revenue_code if after husband’s estate makes a sec_2056 election with respect to percent of the marital trust some of the assets that initially funded the marital trust are transferred to the family_trust in conformance with the terms of husband’s will conclusion the amount includible in wife’s gross_estate under sec_2044 is the value of the assets in the marital trust on wife’s date of death tam-158073-01 facts husband died on date husband was survived by his spouse wife paragraph fifth of husband’s will directs that his residuary_estate be given to successor co-trustees and contingent successor co-trustee under a certain trust agreement previously executed by husband on date as amended to be held managed and distributed upon the terms provisions and conditions as provided in said trust agreement as it now exists or as it may subsequently be amended paragraph sixth of husband’s will provides that husband’s personal representative may elect to qualify any portion or all of any eligible terminable_interest trust provided in husband’s aforesaid trust agreement or any qualified_terminable_interest_property for the marital_deduction on any federal estate_tax_return filed article fourth and article fifth of the third amendment and restatement to husband’s trust provide that the successor co-trustees shall divide the trust estate into two separate trusts a marital trust and a family_trust article fourth directs the successor co-trustees to set_aside in the family_trust the largest possible amount but not less than zero which after taking into consideration factors such as a the unified_credit b the allowable state_death_tax_credit to the extent the use of such credit does not increase the death_tax payable to any state and c all items deducted on husband’s federal estate_tax_return will result in the least amount undiminished by any estate and inheritance_tax available for the marital portion without creating or increasing a federal estate_tax on husband’s estate article fourth directs the successor co-trustees to designate the balance of the trust estate as the marital portion to specifically qualify as a qualified_terminable_interest_property trust under sec_2056 the marital trust article fourth further directs the successor co-trustees to pay all the income from the marital trust in convenient installments but not less frequently than quarterly to wife during her lifetime in the event the property consists of any substantial property which is unproductive of income wife may require the successor co-trustees to either make the property productive or convert it within a reasonable_time to income producing property or to provide out of other assets of the trust the equivalent of the income such property would produce if it were productive further if in the opinion of the corporate trustee during the life of wife the income provided from the marital trust together with receipts from other sources known to the corporate trustee shall not be sufficient to suitably support and maintain wife or in case of any emergency at any time befalling her such as accident or extraordinary financial distress then the corporate trustee is authorized to use and expend from time to time such part of the principal of the marital trust as it may deem necessary to make up such deficiency or meet such emergency upon the death of wife article fourth provides that the successor co- trustees upon request distribute from the marital trust to her personal representative an amount equal to federal estate_tax attributable to inclusion of this trust in her taxable tam-158073-01 estate and the balance shall be added to and administered under the provisions of the family_trust established under article fifth article fifth requires that the family_trust shall be administered as follows successor co-trustees shall pay to or expend for wife the net_income from the trust estate and so much of the principal thereof as the trustees in their sole and absolute discretion may from time to time deem reasonably necessary and advisable for her health maintenance and support in reasonable comfort and the support or education of the husband’s child upon the death of wife after estate administration has been completed and all tax_liabilities have been settled and paid and the personal representative has been discharged the successor co-trustees shall thereupon assign transfer convey and pay over the entire rest residue and remainder of the trust estate to the husband’s child husband’s federal estate_tax_return was filed on date on schedule m of the return the executor made a qualified_terminable_interest_property qtip_election under sec_2056 with respect to of the marital trust however the executor erroneously indicated on schedule m that the marital trust was being funded with dollar_figurex which amount included the amount that would pass to the family_trust under the terms of trust no estate_tax was due on husband’s gross_estate even though husband’s unified_credit was not effectively utilized on date the executor for husband’s estate filed supplemental information regarding the estate_tax_return pursuant to sec_20_6081-1 of the procedure and administration regulations the purpose of this supplemental information was to conform schedule m of the return to article fourth of the trust agreement which directed the trustees to fund the family_trust prior to funding the marital trust in accordance with the terms of the trust agreement the family_trust was funded with some of the assets originally transferred into the marital trust wife died on date as of wife’s date of death the value of the marital trust was dollar_figurey and the value of the family_trust was dollar_figurez on wife’s estate_tax_return the executor included in her gross_estate dollar_figurey the value of the marital trust as of wife’s date of death law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that where on the lapse of time on the occurrence tam-158073-01 of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b -- c if such interest is to be acquired for the surviving_spouse pursuant to directions of the decedent by his executor or by the trustee of a_trust sec_2056 creates an exception to the terminable_interest_rule of sec_2056 and allows a marital_deduction for qualified_terminable_interest_property sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that such an election once made shall be irrevocable sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 in revrul_84_105 1984_2_cb_197 a_trust created for the benefit of a decedent’s surviving_spouse was underfunded and not contested by the surviving_spouse the amount by which the trust was underfunded was determined to be a taxable gift the ruling states that the marital_deduction allowed for the decedent’s estate is the amount that should have funded the trust not the amount that was used to fund the trust tam-158073-01 in the instant case on husband’s estate_tax_return the executor elected to treat percent of the marital trust as qualified_terminable_interest_property under sec_2056 however the executor erroneously indicated on schedule m that the marital trust was being funded with dollar_figurex which amount included the amount that would pass to the family_trust under the terms of trust on date the executor for husband’s estate filed supplemental information to conform schedule m of the return to terms of the trust agreement which directed the trustees to fund the family_trust prior to funding the marital trust accordingly the family_trust was funded with some of the assets originally transferred into the marital trust on the date of wife’s death the value of the marital trust was dollar_figurey and the value of the family_trust was dollar_figurez based upon the facts presented we conclude that the amount includible in wife’s gross_estate under sec_2044 is the value of the marital trust on the date of wife’s death or dollar_figurey caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
